          Case 3:19-cv-04238-MMC Document 197-8 Filed 08/13/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                 SAN FRANCISCO DIVISION
11
     PROOFPOINT, INC.; CLOUDMARK LLC         CASE NO. 3:19-cv-04238-MMC (RMI)
12
13             Plaintiffs,                   [PROPOSED] ORDER GRANTING
                                             PLAINTIFFS’ ADMINISTRATIVE
14
          v.                                 MOTION TO FILE UNDER SEAL
15
     VADE SECURE, INCORPORATED; VADE
16
     SECURE SASU; OLIVIER LEMARIÉ
17
               Defendants.
18
19
20
21
22
23
24
25
26
27
28
            Case 3:19-cv-04238-MMC Document 197-8 Filed 08/13/20 Page 2 of 2




 1          Having considered Plaintiffs’ Administration Motion to File Under Seal portions of

 2 Plaintiffs’ Motion for Leave to Amend the Complaint (“Plaintiffs’ Motion”) and portions of
 3 Exhibits 1–2 to the Declaration of Jodie W. Cheng that were filed in support thereof, the Court’s
 4 rulings on the sealing requests are set forth below as to each document:
 5
                       Location of Confidential Material                           Ruling
 6
           Plaintiffs’ Motion for Leave to Amend the Complaint
 7
 8
           Highly Confidential – Attorneys’ Eyes Only and Highly
 9         Confidential – Source Code information redacted at pp. 1, 5,
           8.
10
           Exhibit 1 to the Declaration of Jodie W. Cheng In Support of
11         Plaintiffs’ Motion for Leave to Amend the Complaint
           (Proposed First Amended Complaint)
12
13         Highly Confidential – Attorneys’ Eyes Only and Highly
14         Confidential – Source Code information redacted ¶¶ 114, 116,
           117.
15         Exhibit 2 to the Declaration of Jodie W. Cheng In Support of
16         Plaintiffs’ Motion for Leave to Amend the Complaint (Redline
           Comparison of the Proposed First Amended Complaint and
17         the Complaint)

18
           Highly Confidential – Attorneys’ Eyes Only and Highly
19         Confidential – Source Code information redacted ¶¶ 114, 116,
           117.
20
21          IT IS SO ORDERED.

22
23
        Dated: _________________
24                                             The Honorable Maxine M. Chesney
                                               United States District Judge
25
26
27
28
                                             -1-                    Case No. 3:19-cv-04238-MMC
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
